DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 8/14/2020 has been considered.
Drawings
The drawings filed on 8/14/2020 ae acceptable.
Specification
The abstract of the disclosure and the specification filed on 8/14/2020 are acceptable.
Claim Objections
Claims 4, 5 objected to because of the following informalities:  claims 4, 5 should depend from claim 3.  Claim 20 should depend from claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jiang et al. (US 2009/0039523).

    PNG
    media_image1.png
    429
    421
    media_image1.png
    Greyscale

Regarding claim 1, Jiang discloses:
A semiconductor device package, comprising: 
a first semiconductor module (10E, ¶0025); 
a second semiconductor module (10F, ¶0025) stacked on the first semiconductor module; 
a first intermediate circuit layer (22, ¶0026) arranged between the first semiconductor module and the second semiconductor module; 
a first conductive transmission path (16, ¶0023) configured to electrically connect the first semiconductor module (10E) with the first intermediate circuit layer (22) ; and a second conductive transmission path (16) configured to electrically connect the first intermediate circuit layer (22) with the second semiconductor module (10F).
Regarding claim 2, Jiang further discloses:
wherein no electronic component is mounted on the first intermediate circuit layer (figure 4).
Regarding claim 10, Jiang discloses:
A semiconductor device package, comprising: 
a first circuit layer (16 on 10E); 
a first intermediate circuit layer (22); and 
a second circuit layer (10F); 
wherein the first intermediate circuit layer (22) is arranged between the first circuit layer and the second circuit layer, and wherein an area occupied by the first intermediate circuit layer is smaller than an area occupied by the first circuit layer or an area occupied by the second circuit layer.
Regarding claim 11, Jiang further discloses:
wherein both surfaces of the first intermediate circuit layer (22) are free from an electronic component.
Regarding claim 18, Jiang discloses:
A method of manufacturing a semiconductor device package, comprising: 
providing a first semiconductor module (10E); 
disposing a first intermediate circuit layer (22) on the first semiconductor module; 
disposing a second semiconductor module (10F) on the first intermediate circuit layer (22); and 
forming a conductive via (32, ¶0025), which is configured to electrically connect the second344832-2517-5496.1Attorney Docket No. 102351-1656 A01727/US 10400semiconductor module with the first intermediate circuit layer.
Regarding claim 20, Jiang further discloses:
wherein the conductive via (32) extends to the first intermediate circuit layer (22, at least through element 16).
Allowable Subject Matter
Claims 3-9, 12-17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not disclose “wherein the first intermediate circuit layer comprises a dielectric layer and an interconnection layer, and wherein the first conductive transmission path comprises a through via penetrating the dielectric layer of the first intermediate circuit layer” in combination with the remaining clamed features.
Regarding claim 6, the prior art does not disclose “wherein the second semiconductor module comprises a circuit layer with a surface facing the first intermediate circuit layer, and wherein an electronic component is mounted on the surface of the circuit layer of the second semiconductor module, and wherein the second conductive transmission path comprises a conductive via extending through a circuit layer of the second semiconductor module” in combination with the remaining claimed features.
Regarding claim 7, the prior art does not disclose “further comprising a third conductive transmission path configured to electrically connect the first semiconductor module with the second semiconductor module” in combination with the remaining claimed features. 
Regarding claim 9, the prior art does not disclose “a third semiconductor module stacked on the first semiconductor module; a second intermediate circuit layer arranged between the first semiconductor module and the third semiconductor module; a fourth conductive transmission path configured to electrically connect the first semiconductor module with the second intermediate circuit layer; and. a fifth conductive transmission path configured to electrically connect the second intermediate circuit layer with the third semiconductor module” in combination with the remaining claimed features.
Regarding claim 12, the prior art does not disclose “a first adhesion layer between the first circuit layer and the first intermediate circuit layer and a second adhesion layer between the first intermediate circuit layer and the second circuit layer, wherein the first adhesion layer covers a side surface of the first intermediate circuit layer and a surface of the first intermediate circuit layer, which faces the first circuit layer, and wherein the second adhesion layer covers a surface of the first intermediate circuit layer, which faces the second circuit layer” in combination with the remaining claimed features.
Regarding claim 13, the prior art does not disclose “a first conductive transmission path (16) configured to electrically connects the first circuit layer with the first intermediate circuit layer and a second conductive transmission path configured to electrically connects the first intermediate circuit layer with the second circuit layer” in combination with the remaining claimed features. 
Regarding claim 15, the prior art does not disclose “a third conductive transmission path configured to electrically connect the first circuit layer with the second circuit layer” in combination with the remaining claimed features.
Regarding claim 19, the prior art does not disclose “providing a second intermediate circuit layer underneath the first semiconductor module; and disposing a third semiconductor module underneath the second intermediate circuit layer; and forming a conductive via which is configured to electrically connect the third semiconductor module with the second intermediate circuit layer or electrically connect the third semiconductor module with the first semiconductor module” in combination with the remaining claimed features.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899